Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the application filed on December 31, 2018. Claims 1-20 are currently pending. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for transferring a portion of a transaction in response to user input. The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a command to transfer a portion of a transaction associated with a first user to a second user; transmitting an inquiry associated with the second user; receiving an authorization for transfer; determining, based on the command and the authorization, a server associated with the second user; assembling a data packet representing the portion of the transaction and addressing the data packet; transmitting the data packet; and updating a record associated with the first user to reflect the transferred portion of the transaction.
The claimed system simply describes series of steps for transferring a portion of a transaction in response to user input. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental economic practice and business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more servers/processors, first user device, second 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more servers/processors, first user device, second user device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 11 and 20.  Furthermore, the dependent claims 2-10 and 12-19 do not resolve the issues raised in the independent claims. Claims 2-10 and 12-19 are directed towards using an API, authenticating data packets, determining based on identity sets of records, receiving and updating records and transmitting confirmations. Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
As mentioned above with respect to the independent claims, the generic server/processor limitations are no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to 
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. US Patent Pub. No. 2018/0247311 A1, hereinafter “Jeong”.

Claims 1, 11 and 20, Jeong discloses a system and a user device for multicomputer data transferring in response to user input, the system comprising at least one server, the at least one server comprising at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving, from a first user device, a command to transfer a portion of a transaction associated with a first user of the first user device to a second user; in response to the command, transmitting an inquiry to a second user device associated with the second user; receiving, from the second user device and in response to the inquiry, an authorization for transfer; determining, based on the command and the authorization, a server associated with the second user; assembling a data packet representing the portion of the transaction and addressing the data packet to the determined server; transmitting the data packet across at least one computer network to the determined server; and updating a record associated with the first user and stored on the at least one server of the system to reflect the transferred portion of the transaction (abstract, figs 1, 3 and 4, ¶ [0013-0027 and 0052-0062].
Claim 2, Jeong discloses the inquiry comprises an application programming interface (API) call to an application executed by the second user device ¶ [0055-0059 and 0070-0072].

Claims 3-7 and 12-16, Jeong discloses the authorization includes a selection of a record stored on the determined server for updating to reflect the transfer, wherein the assembled data packet includes a header including an address of the determined server, and a body including an indicator of the selected record and an indicator of the portion of the transaction, 
Claims 8-10 and 17-19, Jeong discloses the step of determining, based on an identity of the second user, whether the second user has an associated record of a first type; when the second user has an associated record of the first type, determining a first set of records of the first type stored on the determined server for updating to reflect the transfer; and when the second user does not have an associated record of the first type, determining a second set of records not of the first type stored on the determined server for updating to reflect the transfer, wherein the first set of records of the first type represents a plurality of accounts having an associated account servicer that is the same as an associated account servicer of an account represented by the record associated with the first user and wherein the second set of records not of the first type represents a plurality of accounts having an associated account servicer that is not the same as an associated account servicer of an account represented by the record associated with the first user (abstract, fig. 4 and ¶ [0056-0074, 0158-0182 and 0215-0230].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Splitit launches installment payment solution for debit cards: New solution allows consumers to split purchase costs into three interest-free monthly payments on their existing 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691